Citation Nr: 0613982	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
November 1968 and was a member of the Navy Reserve until July 
1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).

In his August 2000 substantive appeal, the veteran requested 
to testify at a personal hearing at the RO.  In a letter 
dated in September 2000, the RO informed the veteran that his 
hearing was scheduled in October 2000.  However, an October 
2000 RO Report reflects that the veteran elected an informal 
conference in lieu of the hearing.  As such, all due process 
requirements were met regarding the veteran's request for a 
hearing.

In a January 2005 decision, the Board denied the veteran's 
claim for service connection for PTSD.

The veteran appealed the Board's January 2005 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion to Vacate and Remand was filed by 
the appellant and the VA General Counsel, averring, in part, 
that remand was required to enable the Board to more 
accurately state the requirements for service connection for 
PTSD under 38 C.F.R. § 3.304(f) (2005), and to make specific 
findings of fact as to whether the veteran engaged in combat 
and, if so, whether any claimed stressor was related to such 
combat.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
an Order of September 2005, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the parties' 
joint motion.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.




FINDINGS OF FACT

1. The veteran has a medical diagnosis of PTSD made in August 
1999, and at least one VA physician has related the diagnosis 
to his claimed in-service stressful event; in February 2004, 
a VA examiner diagnosed the veteran with a depressive 
disorder.

2. The veteran's claimed in-service stressors are not related 
to any claimed participation in combat.  He has not been 
shown to have been in combat with the enemy during service.

3. The occurrence of the veteran's claimed in-service 
stressful events are not supported by credible corroborating 
evidence.

4. The August 1999 diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the CAVC addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.

In June 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  The RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. at 187.  Further, in the April 2000 
rating action that denied service connection, the appellant 
was instructed on the bases of a grant of service connection 
for the claimed PTSD disability and why it was denied.

The Board is aware to the Federal Circuit court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
July 2000 statement of the case and the May 2004 supplemental 
statement of the case.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  In fact, in March 
2006, just prior to the Board's final review of the veteran's 
claim, the Board granted the veteran's attorney's request for 
a 60-day extension to provide additional evidence in support 
of the veteran's claim.  No additional evidence was submitted 
by the veteran or his attorney. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The VCAA places an enhanced duty 
on VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran, and pertinent service records, including deck logs 
from the USS LAFFEY for the period in question, to which he 
was assigned in service.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  As well, the RO afforded the veteran two 
VA examinations in conjunction with his claim and, in October 
2000, he met with a RO decision review officer and provided 
additional evidence in support of his claim during an 
informal hearing conference.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error and the Board may proceed without 
prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran's service medical records (SMRs) are entirely 
negative for any reference to complaints or diagnosis of, or 
treatment for, an acquired mental disorder.  When examined 
for discharge in October 1968, a psychiatric abnormality was 
not reported.

The veteran's service personnel records reflect that he 
served aboard the USS LAFFEY (DD 724) and his service 
specialty was changed to that of Storekeeper as of April 
1968.  His records do not reflect what his assigned specialty 
was prior to that date.  The veteran's awards and decorations 
include the National Defense Service Medal.

Post service, the RO received the veteran's claim for service 
connection for PTSD in June 1999.

The veteran underwent VA examination for PTSD in August 1999.  
According the examination report, the veteran's medical 
records were unavailable for the examiner's review.  The 
report reflects that the veteran said that he served in the 
Navy from 1966 to 1969 and experienced several traumatic 
events during search and rescue duty while assigned to the 
USS LAFFEY.  The veteran said that his primary duty was to 
rescue persons lost at sea.  He and his team ventured into 
the water from lifeboats sent from his ship.  During his 
first rescue mission, the veteran pulled the body of a fellow 
sailor out of the water, that also involved pulling the 
sailor's decapitated head out of the water.  He recognized 
the head as that of a school friend named "C", who was 
apparently washed overboard during a storm.  The veteran 
described another rescue mission that involved a pilot who 
ejected from an airplane.  The veteran related instances of 
being able to recover only those body parts that were not 
eaten by sharks.  He further stated that the body parts were 
put in cans for transport to the ship.  The other trauma that 
the veteran said he experienced was the noise from the firing 
of the ship's guns during maneuvers.  He said that the noise 
lasted for hours, was deafening, and was very difficult to 
tolerate.  The diagnosis at Axis I was PTSD.

According to an August 2000 written statement, the veteran 
said that, prior to becoming a storekeeper in service, he was 
in 1st Division and worked under Boatswain's mates for the 
entire Mediterranean Cruise, and during the period in which 
his alleged stressful events occurred.  His duties involved 
maintaining and operating small craft, rigging for fuel and 
arms replenishment, and search and rescue.  He said that his 
claimed stressful events occurred during the Vietnam Era, but 
not in Vietnam.

According to an October 2000 informal conference report, the 
veteran related that in September or October 1967, while 
serving as a bosun's mate aboard the USS LAFFEY, the ship was 
off Cape Hatteras, North Carolina, when a sailor was washed 
overboard from another ship.  It was noted that the veteran 
discovered that the sailor was a man named "C" whom he knew 
prior to service.  Another incident related by the veteran 
occurred between November 1967 and February 1968, during 
exercises with an Italian or Spanish carrier.  The veteran 
said that a non-US military aircraft went down, and he was 
involved with the retrieval of the pilot's body.

In a June 2001 letter, the U.S. Army and Joint Services 
Records Research Center (JSRRC) (previously the U.S. Army 
Armed Services Center for Unit Records Research (CURR)) 
responded to the RO's request for verification of the 
veteran's alleged stressful events in service.  It was noted 
that summaries of the 1967 and 1968 Command Histories for the 
USS LAFFEY were enclosed (described below).  The JSRRC also 
noted that the command histories did not confirm that the USS 
LAFFEY did body retrieval, although the histories confirmed 
the ship's participation in exercises involving various units 
of the French and Italian Navies in the Mediterranean during 
that period.  Also enclosed were some of the September and 
November 1967 deck logs submitted by the USS LAFFEY.  It was 
further noted that these records did not document that the 
ship recovered a body of a non-U.S. pilot, but the deck logs 
verified that the USS LAFFEY completed duties as a rescue 
destroyer.  It was stated that on November 28, 1967, the USS 
LAFFEY assisted a French vessel in distress.

Thereafter, the record reflects the RO's repeated written 
requests to the Navy Historical Center of the Department of 
the Navy (including in December 2002) and then to the 
National Archives in College Park, Maryland (including in 
March 2003) to obtain deck logs of the USS LAFFEY for the 
period from November 1967 to February 1968. 

The Command History for the USS LAFFEY, for the period from 
January 1, 1967 to December 31, 1967, includes no mention of 
search and rescue missions.  Neither is there any mention of 
retrieving human remains.  Further, the ship summary for 1967 
does not describe any operations off North Carolina.  The 
LAFFEY was off the coast of South Carolina from March 14 to 
22, 1967.  The ship's history also indicates that the USS 
LAFFEY departed her homeport at Norfolk, Virginia, on 
September 1, 1967, for deployment in the Mediterranean Sea, 
and returned to homeport on January 29, 1968.  The only 
contact with Italian vessels reflected in the ship's logs is 
in November 1967, when the LAFFEY steamed into port at 
Toulon, France.  The ship log for Tuesday, November 28, 1967, 
references a French vessel in distress, and that another 
French vessel proceeded independently to assist.  There is no 
mention of any life- threatening situation.  The ship history 
of January 1, 1968, to December 31, 1968, makes reference 
solely to routine training maneuvers.  There is no mention of 
any search and rescue mission or loss of life.

A February 2004 VA PTSD examination report indicates that the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran gave a lengthy history of substance 
abuse that began in the Navy.  He said that his primary 
assignment was maintenance on the outside of the ship, but 
that he was assigned to search and rescue a couple of times.  
The veteran related one episode that affected him and 
occurred while he was on search and rescue in the 
Mediterranean during NATO war games.  Another ship lost a man 
and when they went out, all they found was a head.  The 
veteran stated that the eyes of the head were very swollen 
and unrecognizable.  For some reason, the veteran believed 
the head to be that of his friend, though he did not know 
where his friend was stationed.  He never checked to find out 
for certain.  Another incident described by the veteran 
involved two Italian pilots who ejected over the 
Mediterranean.  One survived, but the other one did not.  The 
veteran said that these two incidents bothered him to the 
point that he avoided water and did not even go fishing.  He 
was able to watch war movies as long as they did not entail 
naval battle scenes.  He said that he had trouble sleeping 
and staying asleep, and had daytime sleepiness.  The veteran 
denied hypervigilance, exaggerated startle response, 
inability to recall important aspects of the trauma or 
diminished interest, detachment relative to the trauma, or 
clear flashbacks.

The VA examiner observed the veteran to be oriented to time, 
place, and person.  The veteran's memory was normal for 
recall of both remote and recent events.  His cognitive 
functions were well within the normal range and his mood was 
euthymic. The VA examiner opined that the veteran's military, 
psychiatric, and medical history did not support a diagnosis 
of PTSD, although the veteran had a depressive disorder.  At 
Axis I, the diagnosis was depressive disorder, not otherwise 
specified.

In a July 2004 written statement, the veteran's service 
representative at the time asserted that the evidence was 
sufficiently in equipoise to grant the benefit that the 
veteran sought via granting him the benefit of the doubt.  
The representative made particular reference to the June 2001 
letter from the JSRRC that referenced a November 1967 
instance where the USS LAFFEY assisted a French vessel in 
distress.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2005).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. at 98.  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

On June 18, 1999 (the RO received the veteran's original 
claim on June 25, 1999), and retroactive to March 7, 1997, 
the governing regulation for service connection for PTSD was 
amended.   See 64 Fed. Reg. 32,807 (June 18, 1999), now 
codified at 38 C.F.R. § 3.304(f) (2005) (effective March 7, 
1997).  That amendment implemented the Cohen decision, which 
had held that 38 C.F.R. § 3.304(f) did not adequately reflect 
the law of the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991).  The effective date of the amendment was March 7, 
1997, the date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f).  The effective date of the amendment was March 7, 
2002, the date of its issuance as a final rule.  See YR v. 
West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is 
not limited to service department records and can be obtained 
from any source).  

None of the veteran's alleged stressful events in service 
involved an alleged personal assault.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered conflicting 
and vague descriptions of his alleged stressor events in 
service, including the account that in September or October 
1967, he participated in body retrieval off Cape Hatteras and 
that during exercises with an Italian or Spanish carrier, he 
recovered the body of a non U.S. pilot who crashed sometime 
from November 1967 to February 1968.  In support of his 
claim, the veteran points to his August 2000 written 
statement of his alleged stressful events in service and the 
information provided to the RO hearing officer during the 
October 2000 informal hearing.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made in August 1999 by a VA 
physician at the VAMC in Philadelphia, Pennsylvania, although 
in February 2004, a VA examiner determined that the veteran 
did not have PTSD.  In any event, the Board finds that there 
is some evidence of a stressor incident or incidents in 
service, evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor(s) experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

By law, the evidence necessary to establish the occurrence of 
a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
at 397; Cohen v. Brown, 10 Vet. App. at 147.

Here, there is no supporting evidence from any source, 
despite the RO's efforts to develop such verification, to 
corroborate the veteran's assertion that in September or 
October 1967, he participated in body retrieval off Cape 
Hatteras and that during exercises with an Italian or Spanish 
carrier, he recovered the body of a non U.S. pilot who 
crashed sometime from November 1967 to February 1968.  Nor do 
the veteran's service medical or personnel records support 
his assertion of participating in body retrieval off Cape 
Hatteras in September or October 1967, and recovering the 
body of a non U.S. pilot who crashed sometime from November 
1967 to February 1968 during exercises with an Italian or 
Spanish carrier.  

The Board concludes that the objective evidence of record 
fails to support a finding that the veteran engaged in combat 
with the enemy.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. at 
91.

Because the veteran has not alleged in his VA claim that he 
engaged in combat and because his reported stressors (as 
reported to VA) are not related to combat, his assertions, 
standing alone, cannot, as a matter of law, provide evidence 
to establish that an in-service event claimed as a stressor 
occurred.  See Dizoglio v. Brown, 9 Vet. App. at 163; West v. 
Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. at 283.  This does not mean that he 
cannot establish that the alleged in-service events occurred; 
it only means that other "credible supporting evidence from 
any source" is necessary.  See Cohen.  Since there is a 
diagnosis of PTSD here, it must be determined whether there 
is credible supporting evidence of the veteran's alleged 
stressor, i.e., whether service records or other independent 
credible evidence do, in fact, corroborate the alleged 
stressor.  See Dizolgio, supra.

The CAVC has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  See e.g., Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation that, in September or October 1967, he 
participated in body retrieval off Cape Hatteras and that 
during exercises with an Italian or Spanish carrier, he 
recovered the body of a non U.S. pilot who crashed sometime 
from November 1967 to February 1968.  Nor do the veteran's 
service documents support his participation in combat while 
in service.  In fact, a careful reading of the official ship 
logs does not recount any events even remotely resembling 
those the veteran claims as stressors.  Moreover, he has 
offered contradictory accounts of his alleged stressful 
events in service.  During his August 1999 VA examination, 
the veteran said a sailor was washed overboard while off Cape 
Hatteras, North Carolina, although, during the February 2004 
VA examination, he said this event occurred in the 
Mediterranean.  In any event, as noted, the ship records do 
not confirm such events.  The Board deems it highly doubtful 
that events that involved the loss of life would not have 
been recorded.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  At least one VA medical report, the 
August 1999 VA examination report, reflects that the 
physician has indicated that the veteran's current diagnosed 
psychiatric disorders, particularly PTSD, were due to his 
description that in September or October 1967, he 
participated in body retrieval off Cape Hatteras and that, 
during exercises with an Italian or Spanish carrier, he 
recovered the body of a non U.S. pilot who crashed sometime 
from November 1967 to February 1968.  Clearly, this treating 
psychiatric physician did not undertake review of the 
veteran's service records, but based her premise of his 
alleged stressful events solely upon the veteran's statements 
to her.  The filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  The court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard. See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, a veteran 
is not entitled to service connection for PTSD under a theory 
that the disorder resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that, in September 
or October 1967, he participated in body retrieval off Cape 
Hatteras and that during exercises with an Italian or Spanish 
carrier, he recovered the body of a non U.S. pilot who 
crashed sometime from November 1967 to February 1968.  Thus, 
although the foundation for the August 1999 diagnosis of PTSD 
in this case was the veteran's account of participating in 
body retrieval off Cape Hatteras in September or October 1967 
and recovering the body of a non U.S. pilot who crashed 
sometime from November 1967 to February 1968 during exercises 
with an Italian or Spanish carrier, we must conclude that the 
claimed stressors have not been satisfactorily established as 
having occurred.  The veteran may very well consider events 
that occurred in conjunction with his alleged body retrieval 
off Cape Hatteras, and recovery of the body of a non U.S. 
pilot in service to be stressful, but he has failed to 
provide even one factual detail of the alleged events on 
which to base his claim, other than a specific description of 
an alleged body retrieval off Cape Hatteras in September or 
October 1967 and alleged recovery of a non U.S. pilot who 
crashed sometime from November 1967 to February 1968 during 
exercises with an Italian or Spanish carrier.  

Furthermore, in February 2004, a VA examiner, who reviewed 
the veteran's medical records and examined him, concluded 
that the veteran's military, psychiatric and medical history 
did not support a diagnosis of PTSD, although a depressive 
disorder, not otherwise specified, was noted.

Finally, as to the veteran's service representative's 
reference to the June 2001 letter from the JRSSC.  A close 
reading of the log entry in question reflects that the JRSSC 
was mistaken in stating that the USS LAFFEY assisted the 
French vessel in distress.  Rather, the entry for November 
28, 1967 reflects that the LAFFEY steamed with a task group 
that included the French ship, CASSARD, and the Italian 
vessel, FASAN.  The entry appears to depict an exercise, as 
opposed to an actual distress situation.  Nonetheless, the 
last sentence of the entry reflects that the CASSARD detached 
to proceed independently to assist the French vessel in 
distress.  As well, the ship deck logs do not support the 
veteran's assertion of participation in a distress situation, 
thus leaving him with virtually no factual information upon 
which to rely regarding his alleged stressful events.

Thus, while the veteran does have one diagnosis of PTSD based 
upon his purported in-service stressors, those stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his written 
statements in support of his claim are, thus, 
unsubstantiated, and are of little evidentiary weight. Having 
so concluded, the Board finds that the preponderance of the 
credible evidence is against the claim, and that neither 
another VA psychiatric examination nor further interpretation 
by a clinician of the in-service symptoms/behavior is 
necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown; see 
also Patton v. West, 
12Vet. App. 272, 280 (1999).  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


